White, J.,
dissenting.
Prior to the sale of secured property, the secured party, knowing that the debtor did not receive notice of the impending sale, and having actual knowledge of the debtor’s place of work and of the address of the debtor’s new residence, does nothing further and requests of this court that we approve a deficiency judgment against the debtor.
The majority is willing to do so. I am not. This result runs counter to the rationale of our earlier cases. Bank of Gering v. Glover, 192 Neb. 575, 223 *175N. W. 2d 56; DeLay First Nat. Bank & Trust Co. v. Jacobson Appliance Co., 196 Neb. 398, 243 N. W. 2d 745.
Proceeding to sale when an officer of a secured bank knew notice had not been received by the debtor, and where the officer knew the debtor’s whereabouts, has been held not to be in good faith and to bar a deficiency judgment. In re Carter, 511 F. 2d 1203 (9th Cir., 1975).
I would reverse the judgment of the District Court.
Hastings, J., joins in this dissent.